Appellant was convicted of the offense of robbery and sentenced to serve imprisonment in the penitentiary for a term of twenty years. Code 1923, § 5460.
The state's testimony was to the effect that he, in conjunction or co-operation with two or three others held up, at the point of a pistol, or pistols, and robbed, one J.S. Edwards, a teller of the bank of Falkville, of some several thousand dollars.
His defense was an alibi. We have endeavored, to the best of our ability, to discharge the duty placed on us by Code 1923, § 3258, but we find nothing apparent worthy of special comment.
The demurrers to the indictment, i.e., the single count submitted to the jury, were, obviously, overruled without error. Code 1923, § 4556 (96); Douglass v. State, 21 Ala. App. 289,107 So. 791.
The complete story of the robbery detailed by the witness Otis Burnett, the confessed accomplice was abundantly corroborated; and, if believed, etc. by the jury, as it is shown to have been, was sufficient to fasten, irrefutably, guilt upon the appellant. Code 1923, § 5635.
The trial court, in addition to its excellent and comprehensive oral charge, gave to the jury at appellant's request some forty-five or fifty written charges. In this manner every possible phase of the applicable law, so far as we can see, was made known to the jury. There was, as clearly and instantly appears, upon reading same, no error in the refusal of any other requested written charge.
No ruling, made the basis of an objection and exception, on the taking of testimony, was prejudicially erroneous.
The judgment of conviction is affirmed.
Affirmed.